DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 03/01/2021. Currently, claims 1, 5-13 and 15-19 are pending. Claims 1, 12, 13 and 17 have been amended. Claims 18 and 19 are newly added. Claims 2-4 and 14 have been cancelled. 

Response to Amendment
Applicant’s amendment to claim 2 is sufficient to overcome the rejection of claim 2 under 35 U.S.C. §112(d) as set forth in the previous action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 5-7, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2016/0180404 (Stern et al. – hereinafter Stern), and further in view of U.S. Patent Appl. Pub. No. 2012/0299863 (Yilmaz).

Referring to claim 1, Stern discloses a system for evaluating shopper interactions with items comprising: 
a set of wireless tags, each of the wireless tags being associated with a respective item; [See paragraphs 0021, 0030] 

a computer which aggregates the collected data and outputs an evaluation of human interactions with the items, based on the data, wherein the evaluation of human interactions includes an inference as to shopper preferences for items or an inference as to shopper interference with a planogram compliance, based on whether an identifier for an item an item and touch sensor status for the item indicate that the item was taken and placed in a different location. [See paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069 – The system tracks customer and item movement, as well as their interaction (including touching) and draws a conclusion based on the interaction. The interaction includes moving the item from one location to another.]
Stern does not explicitly disclose the limitation: each wireless tag including, or being in wired communication with, a touch sensor, the touch sensor including conductive traces, the touch sensor detecting a change in capacitance between the conductive traces when a finger alters the mutual coupling between the conductive traces, a touch sensor status being set for the wireless tag in response. 
Yilmaz teaches a system with the limitation: each wireless tag including, or being in wired communication with, a touch sensor, the touch sensor including conductive traces, the touch sensor detecting a change in capacitance between the conductive traces when a finger alters the mutual coupling between the conductive traces, a touch 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Stern to have incorporated a touch sensor as in Yilmaz with the motivation of detecting an interaction with an item to which it is associated. [See Stern paragraph 0039; Yilmaz paragraphs 0021-0025] 

Referring to claim 5, the combination of Stern and Yilmaz discloses the system of claim 1 above, wherein the wireless tag incorporates the touch sensor which generates the touch sensor status. [See Yilmaz paragraphs 0018, 0021, 0023-0025, 0030, 0045] 

Referring to claim 6, the combination of Stern and Yilmaz discloses the system of claim 1, wherein the computer aggregates the collected data over a plurality of time periods and outputs an evaluation of human interactions with the products for each time period. [See Stern paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069] 

Referring to claim 7, the combination of Stern and Yilmaz discloses the system of claim 1, wherein the items are products on store shelves. [See Stern paragraphs 0030, 0071] 

claim 9, the combination of Stern and Yilmaz discloses the system of claim 1, wherein the evaluation of human interactions is output to a user interface. [See Stern paragraphs 0067, 0069] 

Referring to claim 10, the combination of Stern and Yilmaz discloses the system of claim 1, wherein the at least one wireless reader comprises a plurality of wireless readers. [See Stern paragraphs 0028, 0038, 0039, 0055, 0056]

Referring to claim 11, the combination of Stern and Yilmaz discloses the system of claim 1, wherein the wireless tags are RFID tags and the wireless reader is an RFID reader. [See Stern paragraphs 0021, 0028, 0030, 0038, 0039, 0055, 0056] 

Referring to claim 17, Stern discloses a system for evaluating human interactions with items comprising: 
a set of RFID readers, each of the RFID readers being in communication with a respective plurality of RFID tags, each of the RFID tags being attached to a respective item, [See paragraphs 0021, 0030] 
memory which stores instructions for: 
aggregating data acquired from the RFID readers for each of a plurality of times, the data including, for each of the plurality of RFID tags associated with a respective item, an identifier for the item and a touch sensor status indicating whether the item is being touched, and [See paragraphs 0028, 0038, 0039, 0055, 0056] 

a number of times that an item has been picked up and put back in a same location; [See Stern paragraph 0057]
an amount of time that an item was held before being put back in a same location; [See Stern paragraph 0057]
whether an item was taken and purchased or put back; and [See Stern paragraph 0057]
whether an item was taken and placed in a different location. [See Stern paragraph 0057]
displaying a representation of the evaluation on a display device; and [See paragraphs 0067, 0069] 
a processor which implements the instructions. [See paragraphs 0026-0028]
Stern does not explicitly disclose the limitation: each RFID tag including, or being in wired communication with, a touch sensor, the touch sensor causing a touch sensor status to be set for the RFID tag, the touch sensor status indicating whether the item is being touched.
Yilmaz teaches a system with the limitation: each RFID tag including, or being in wired communication with, a touch sensor, the touch sensor causing a touch sensor status to be set for the RFID tag, the touch sensor status indicating whether the item is being touched. [See paragraphs 0018, 0021, 0023-0025, 0030, 0045] 


Referring to claim 18, the combination of Stern and Yilmaz discloses the method of claim 1, wherein the inference as to shopper preferences for items or an inference as to shopper interference with a planogram compliance is based on a comparison of a time the item placed in the different location of was touched and of a time another item in the different location was touched. [See Stern paragraphs 0027, 0037, 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069 – The system tracks customer and item movement, as well as their interaction (including touching) throughout the store. The system tracks the time interaction of a customer and item from an initial location to a subsequent location to determine user behavior or preference associated with an item.]

Referring to claim 19, the combination of Stern and Yilmaz discloses the method of claim 1, wherein movement of an item from an interrogation zone of one reader to an interrogation zone of another reader is used as an indicator that the item has been placed in a shopping cart for purchase. [See paragraphs 0056, 0057, 0090-0094 – The system monitors the movement of an item within different locations/regions in the retail environment. The result of the analysis may indicate potential purchase of the item.]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Yilmaz, and further in view of U.S. Patent Appl. Pub. No. 2018/0315116 (Medina).

Referring to claim 8, the combination of Stern and Yilmaz discloses the system of claim 1 above. The combination does not explicitly disclose the limitation: wherein the items are controlled substances and the system associates a user identifier with items that are touched. 
Medina teaches a system with the limitation: wherein the items are controlled substances and the system associates a user identifier with items that are touched. [See Medina paragraphs 0004, 0022, 0036, 0040, 0064, 0090 – The system is applicable to various types of items and touched items are associated with the identified user.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Stern and Yilmaz to have incorporated a user profile feature as in Medina with the motivation of tracking a user’s preference shopping preference. [See Medina paragraphs 0015, 0016] 

Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Yilman, and further in view of U.S. Patent Appl. Pub. No. 2019/0149725 (Adato et al. – hereinafter Adato).

claim 12, Stern discloses a method for evaluating human interactions with items comprising: 
with at least one wireless reader, collecting data from the set of wireless tags in the interrogation zone at fixed time intervals, the collected data including an identifier for the item associated with each wireless tag and the touch sensor status indicating whether or not the item is being touched; [See paragraphs 0021, 0028, 0030, 0038, 0039, 0055, 0056]
aggregating the collected data for each of a set of products or product types in a given time period; and [See paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069 – The system tracks customer and item movement, as well as their interaction (including touching) and draws a conclusion based on the interaction. The interaction includes moving the item from one location to another.]
generating an evaluation of human interactions with the items, based on the aggregated data. [See paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069 – The system tracks customer and item movement, as well as their interaction (including touching) and draws a conclusion based on the interaction. The interaction includes moving the item from one location to another.]
Stern does not explicitly disclose the limitations: 
with a set of wireless tags, attached to respective items in an interrogation zone, setting a touch status indicating whether the respective item is being touched, each of the wireless tags including a touch sensor which detects human interactions with the respective item; and 

Yilmaz teaches a system with the limitation: with a set of wireless tags, attached to respective items in an interrogation zone, setting a touch status indicating whether the respective item is being touched, each of the wireless tags including a touch sensor which detects human interactions with the respective item. [See paragraphs 0018, 0021, 0023-0025, 0030, 0045] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Stern to have incorporated a touch sensor as in Yilmaz with the motivation of detecting an interaction with an item to which it is associated. [See Stern paragraph 0039; Yilmaz paragraphs 0021-0025] 
In addition, Adato teaches a system with the limitation: wherein the evaluation includes drawing an inference as to shopper interference with a planogram compliance. [See paragraphs 0201, 0207, 0485, 0487-0489 – Planogram compliance can be affected by consumer interactions with one or more products.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Sequeira and Yilmaz to have incorporated a planogram compliance feature as in Adato with the motivation of monitoring planogram compliance associated with a retailer unit. [See Adato paragraphs 0201, 0207, 0487-0489] 

claim 13, the combination of Stern, Yilmaz and Adato discloses the method of claim 12, wherein the evaluation of human interactions includes determining at least one of: [See Stern paragraph 0057]
a number of times that an item has been picked up and put back in a same location; [See Stern paragraph 0057]
an amount of time that an item was held before being put back in a same location; [See Stern paragraph 0057]
whether an item was taken and purchased or put back; and [See Stern paragraph 0057]
whether an item was taken and placed in a different location. [See Stern paragraph 0057]

Referring to claim 15, the combination of Stern, Yilmaz and Adato discloses the method of claim 12, wherein the aggregation of the collected data includes aggregating collected data for each of a plurality of time periods and outputting an evaluation of human interactions with the products for each time period. [See Stern paragraphs 0039, 0040, 0055-0058, 0063, 0065, 0066, 0069] 

Referring to claim 16, it recites similar limitations as set forth in claim 12, and therefore is rejected based on the same rationale. 

Response to Arguments
Applicant's arguments filed 03/01/2021 with respect to the rejection of claims 1, 4-7, 10-13, 15 and 16 under 35 U.S.C. §103 as being unpatentable over Sequeira in view of Yilmaz; claims 3 and 14 under 35 U.S.C. 103 as being unpatentable over Sequeira in view of Yilmaz, and further in view of Adato; and claims 8, 9, 17 and 2 under 35 U.S.C. §103 as being unpatentable over Sequeira in view of Yilmaz, and further in view of Medina (U.S. Pub. No. 2018/0315116) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. Examiner notes that some of Applicant’s arguments are directed to newly added amendments, and have been addressed in the current rejection(s). 
In addition, Applicant’s arguments with respect to Sequeira are moot in view of the current rejection. 
The system of Yilmaz teaches an RFID tag with a touch sensor configured to detect touch. The tag information can be read by an RFID reader in tracking movement of an object containing tag. See paragraphs 0004, 0018, 0021-0025, 0030, 0045, 0061. 
Further, the system of Adato teaches a process that detects one or more types of interaction with a product that triggers image acquisition to determine planogram compliance. Also, other types of sensor data (including touch sensor data) can be used in combination with the image data during data analysis. See paragraph 0201, 0207, 0737. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687